DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          WILLIAM MEDEI,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-2242

                             [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No. 09-005151-
CF-10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.